Citation Nr: 0907668	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals, injury of 
the left hip, Muscle Group (MG) XVIII, currently evaluated as 
10 percent disabling. 



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO). 

The Board remanded the instant claim in October 2007 for 
notice under the Veterans Claims Assistance Act (VCAA), 


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
residuals, injury of the left hip disability has been 
manifested by no more than moderate muscle impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals, injury of he left hip have not been approximated. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.56, 4.59, 4.73, DC 5318 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). Effective May 30, 2008, VA amended its regulation to 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
previously stated that VA will request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). 

In this case, pursuant to the Board's remand, the required 
VCAA notification was provided in a letter issued in December 
2007. In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was 
held in part that if the Diagnostic Code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the VA Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the veteran's claim, the veteran 
received notice in December 2007 as to evidence he should 
provide VA to substantiate his claim. He was advised that he 
should provide information as to how his disability had 
worsened in severity, and the types of medical treatment 
received as a result of the condition. He was advised that he 
could submit statements from his doctors discussing his 
disabilities' symptoms, and statements from people who have 
witnessed how his disabilities affect him. He was told that 
VA could assist him in obtaining medical records, employment 
records, and records from other Federal agencies, to include 
the Social Security Administration. 

In June 2005, the veteran was issued a Statement of the Case 
which included the schedular disability rating criteria.  A 
November 2008 Supplemental Statement of the Case (SSOC) 
readjudicated the claim. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this 
case, VA has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes VA medical evidence and a statement from the 
Veteran. The Board remanded the claim in October 2007, to 
assure compliance with the VCAA. There are no known 
additional records or information to obtain. The veteran was 
offered a hearing in connection with the claim but he 
declined. As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim. 


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).



Service connection for residuals, injury of the left hip, MG 
XVIII, was granted by rating decision of February 1949. A 10 
percent rating was awarded, effective August 1948. By rating 
decision of September 2000, in connection with a claim for 
increase, the Veteran's disability was recharacterized as 
residuals, injury of the left hip, Muscle Group, XVIII, 
status post total left hip replacement. The rating was 
increased from 10 percent to 30 percent, effective May 2000. 

By rating decision of April 2004, VA proposed to sever the 
Veteran's service connection for residuals, injury left hip, 
MG XVIII, status post total hip replacement, upon the finding 
that the left hip replacement was not caused by a service-
connected left hip injury. The Veteran was given 60 days to 
submit any medical evidence of record that had not been 
reviewed to establish that a reduction was not in order. In a 
May 2004 letter, the Veteran stated his understanding of the 
proposed severance of the left hip replacement, however 
argued that the severity of the disorder nonetheless 
warranted a 30 percent evaluation.  

By rating decision of August 2004, the final decision on the 
proposal to sever service connection was made and the 
evaluation of residuals, injury left hip, MG XVIII, status 
post total hip replacement rated 30 percent was changed to 
residuals, injury left hip, MG XVIII, rated 10 percent - 
i.e., that portion of the left hip disability not 
attributable to the left hip replacement was severed from 
consideration in the veteran's disorder. The Veteran 
disagreed with the decision. He expressed disagreement not 
with the severance of the left hip replacement, but with the 
change in rating from 30 percent to 10 percent, effective 
December 2004. Therefore, since there is no disagreement with 
the severance, the issue was recharacterized as entitlement 
to an increased rating for residuals, injury left hip, MG 
XVIII, currently evaluated as 10 percent disabling. 

In November 2006, a VA examination was provided in an effort 
to determine any increase in disability attributable to his 
service-connected left hip injury, MG XVIII only.

Pursuant to this action, the Board remanded the instant claim 
in October 2007, to comply with the VCAA. 

The Veteran's residuals, injury of the left hip, MG XVIII, is 
rated under 38 C.F.R. § 4.73 Diagnostic Code (DC) 5318. DC 
5318 states that Muscle Group XVIII includes those muscles 
responsible for outward rotation of the thigh and 
stabilization of the hip joint. Muscles listed as part of 
this group include the pelvic girdle group 3, including the 
pyriformis, gemellus (superior or inferior), obturator 
(external or internal), and quadratus femoris.

Under this Diagnostic Code, a 20 percent rating is warranted 
if impairment of this muscle group is moderately severe. If 
it is severe, a 30 percent rating is warranted. 38 C.F.R. § 
4.73, DC 5318.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement. Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments. 38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use. Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements. Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups. Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions. For compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups. 38 C.F.R. § 4.55.

The Veteran underwent VA examination in May 2004. He 
complained of constant pain in the left hip relieved by 
medication. He also stated that symptoms of muscle pain 
limited his activity. He indicated that he was constantly 
tired and unable to move his joints. 

Physical examination revealed that the Veteran had two 
incisional sites. The second scar of 12 cm length, was the 
site of the muscle repair. The scar had no tissue loss 
appreciated. There was no indentation of the thigh and the 
site was nontender to touch. The scar was not adhesive to 
underlying tissues, there was no appreciated tendon damage, 
and there was no bone or nerve damage appreciated. Strength 
in the left hip was 2-3/5. Strength of the right hip was 4/5. 
On the left side, there was limitation on external rotation 
and flexion, but a full examination was not appreciated due 
to pain. The examiner stated that there was definitely some 
decrease in muscle use due to his 1945 injury, independent of 
his hip fracture, that was probably now aggravated by age and 
the nonservice-connected hip replacement. 

The Veteran underwent VA examination in November 2006. It was 
noted that the Veteran had recently undergone a second left 
hip replacement because the previous hip replacement had worn 
out. Since that time, he had been in a nursing home, unable 
to care for himself, and unable to walk. The examiner stated 
that the Veteran was a poor historian in terms of complaints 
of pain. He indicated that he was taking Tylenol on an as 
needed basis for pain. His daughter related that the use of 
Tylenol was on an almost daily basis. He related that the 
pain was mostly on a level 4/10, he developed flare-ups, and 
he was able to tell the weather as he had worsened pain with 
cold weather and rain. He later indicated that his worse pain 
was 4/10, conflicting somewhat with his initial description 
of pain. 

The Veteran was noted to have ambulated approximately 30 
yards with a roller walker and assistance from a therapist at 
the nursing home. He was unable to give additional 
information regarding pain in his left hip. He had 
generalized atrophy of muscles throughout his body. 

Physical examination of the left hip revealed mild tenderness 
in the general pelvic area and on the right side. Range of 
motion of the left hip could not be conducted accurately; 
however while lying supine, hip flexion on both sides was 
accomplished at 60 degrees. There was no deformity in the 
left thigh or in the gluteal muscles. The examiner stated 
that he was unable to clearly delineate the provisions of 
Deluca because the Veteran was unable to sustain the same 
position for any length of time. Endurance was limited due to 
multiple etiologies, and there was weakness of all muscle 
groups. His balance was markedly limited and the limitation 
of functional status and range of motion were mainly due to 
multiple problems unrelated to the Veteran's left greater 
trochanter condition and muscle tightness outside of the left 
hip. 

The pertinent diagnostic impression was status post injury to 
MG XVIII with resultant chronic trochanteric bursitis which 
was not evident in the recent years. The examiner stated that 
due to multiple orthopedic problems, the Veteran's advanced 
age, left hip replacement, and later revision of the left hip 
replacement, could not be isolated from his greater 
trochanteric bursitis and repair of MG XVIIII, due to injury 
of the left hip area while he was in service. 

A review of the record reveals that at no time during the 
appellate period was the Veteran's residuals, injury of he 
left hip found to be or described as moderately severe, 
necessary for an increased rating. Many of the Veteran's 
symptoms could not be evaluated due to his condition 
unrelated to his service-connected disability; his advanced 
age and specifically, his nonservice-connected left hip 
replacement. 

Although the May 2004 VA examiner indicated that there was 
some decrease in muscle use due to the Veteran's 1945 muscle 
injury, at no time during this appellate period was there any 
symptomatology related to the Veteran's left greater 
trochanteric bursitis and repair of MG XVIIII, that was 
described as moderately severe in degree, necessary for a 
20 percent disability rating. 

Finally, there is no evidence of record showing the veteran's 
service-connected, residuals, injury of the left hip, MG 
XVIII addressed in this decision has markedly interfered with 
the veteran's employment status beyond that interference 
contemplated by the assigned schedular disability rating. 
There is also no indication that the veteran's disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. He has not had any hospitalization 
during this appeals period for his service-connected MG XVIII 
disability. The veteran's symptoms for his claimed disability 
has been shown as contemplated on no more than a schedular 
basis. 

The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v . Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v . Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v . Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for an increased 
rating for injury of the left hip, MG XVIII, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7. 


ORDER

An increased rating for residuals, injury of the left hip, MG 
XVIII, is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


